DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 are  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (US Pub. 2017/0343389 A1)(hereinafter Parker)
Regarding claim 9, Parker discloses a distributed acoustic system (DAS) (Parker, Figs. 1-4 and Abstract; The optical fiber sensing system is one selected from the group including an optical fiber distributed acoustic sensor (DAS))
comprising: an interrogator; (Parker, Fig. 1 and ¶0024; a sensor pulse source and backscatter and/or reflections signal processor apparatus 12,)
a proximal circulator connected to the interrogator by a first fiber optic cable; (Parker, Figs 1 and 2 and ¶0024; The first length of sensing fiber 11 is connected to the input of an amplifier module 14; ¶0026;  In the forward path the amplifier module 14… comprises a first circulator 22,)
a distal circulator connected to the proximal circulator by a second fiber optic cable; (Parker, Fig. 2 and ¶0026; the second port of the optical circulator is connected via an optical fiber … and then feeds … to a first port of a second optical circulator 28.)
and a downhole fiber connected to the distal circulator. (Parker, Figs. 1 and 3 and ¶0015; arrangements are particularly advantageous for downhole sensing applications; ¶0026; The second optical circulator 28 then outputs … to be transmit along the next length of fiber 13; ¶0034; …where the extended range optical fiber sensor is being used in a downhole application…)
Regarding to claim 10, Parker discloses further comprising an amplifier disposed on the second fiber optic cable between the proximal circulator and the distal circulator. (Parker, Fig. 2 and ¶0026; the second port of the optical circulator is connected via an optical fiber to the input of an optical amplifier 24, such as an optical fiber amplifier like an erbium doped fiber amplifier (EDFA). The optical amplifier 24 acts to amplify the power of the incoming pulses received from the optical circulator, and then feeds them along a length of fiber via a band pass filter 26, to a first port of a second optical circulator 28.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vakoc (WO 03/014774 A2)(hereinafter Vakoc) in view of Maida, Jr, (USP 6,933,491)(hereinafter Maida).
Regarding claim 1, Maida discloses a distributed acoustic system (DAS)  (Vakoc, Fig. 17 and ¶0016; a distributed acoustic sensor array) 
comprising: an interrogator; (Vakoc, Fig. 17 and ¶0116; the source 702, the first detector 704 and the second detector 706 are located in the dry end of the sensor array 700;)
an amplifier (Vakoc, Figs. 37A-37C  and ¶0213; The sensor array 2000 comprises an outer layer 2010 of amplifiers… 2012(2), each having an gain of g)
connected to the interrogator by a first fiber optic cable; (Vakoc, Figs. 37A-37C and ¶0212; the sensor array 2000 is interposed between a first input/output fiber 2002 and a second input/output fiber 2004;  ¶0213; The sensor array 2000 comprises an outer layer 2010 of amplifiers 2012(1), 2012(2), each having an gain of g)
a pump laser connected to the amplifier by a second fiber optic cable;( Vakoc, Fig. 37A-37C and ¶0246; …light from the pump source 2062(2) is coupled to the amplifier 2012(2) via the second WDM coupler 2060(2))
While Vakoc discloses a distributed fiber acoustic sensor system amplifiers, Vakoc does not specifically disclose downhole use and therefore does not disclose and a downhole fiber connected to the amplifier. Maida in the same field of endeavor as Vakoc, however, discloses the limitation. (Maida, Col.3, Lines 51-Col. 4,Line 6; fiber optic cable 28 is run downhole, where a series of connectors or couplers 32 aid in providing light transmission to and from the downhole sensor assembly 34..) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Vakoc with the known technique of connecting a downhole fiber, as taught by Maida, in order to provide for and to carry out the improvement and advantages of an optical fiber sensor measurement system in a downhole environment. (Maida, Col. 1, Lines 24-35)
Regarding claim 2,  Vakoc discloses further comprise a second amplifier. (Vakoc, Figs. 37A-37C and ¶0214; The sensor array 2000 further comprises an inner layer 2020 of amplifiers … 2022(5), 2022(6), 2022(7), 2022(8), each having a respective gain g.sub.2; ¶0218; The left portion 2020L of the inner layer 2020 comprises the amplifiers 2022(5), 2022(6), 2022(7), 2022(8) and the splitters 2024(5), 2024(6), 2024(7),)
Regarding claim 3, Vakoc discloses  further comprise a second pump laser connected to the second amplifier by a third fiber optic cable. (Vakoc, Figs. 37A-37C and ¶0246; …pump light from the pump source 2050(2) is split by the splitter 2014(2) and provided to the four amplifiers...)
Regarding claim 4, Vakoc discloses further comprising a fourth fiber optic cable that connects the amplifier to the second amplifier. (Vakoc, Figs. 37A-37C and ¶¶0217-0218; The left portion 2010L of the outer layer 2010 comprises the amplifier 2012(2) followed by the splitter 2014(2)… The left portion 2020L of the inner layer 2020 comprises the amplifiers 2022(5), 2022(6), 2022(7), 2022(8)…; ¶¶0232-0234; The amplifier…  2022(6) … coupled to the splitter…2014(2) via respective delay fibers 2044 (1)… The amplifier … 2022(7) are coupled to the splitter…2014(2) via respective delay fibers 2044(2) …The amplifier… 2022(8) are coupled to the splitter…2014(2) via respective delay fibers 2044(3) …)

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vakoc in view of Maida in view of Dong et al.(US Pub. 2014/0152995 A1)(hereinafter Dong).
Regarding claim 5, Vakoc discloses wherein the pump laser (Vakoc, Figs. 37A-37C and ¶0246; …pump light from the pump source 2050(2) is split by the splitter 2014(2) and provided to the four amplifiers...)
While Vakoc discloses a pump source, Vakoc does not specifically disclose the pump is a Raman Pump. Dong, in the same field of endeavor, however, discloses the limitation. (Dong, ¶0071; The Raman pump laser launches a strong CW pump laser beam into the main fiber trunk) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Vakoc with the known technique of providing a Raman pump, as taught by Dong, in order to implement Vakoc’s teaching of employing a pump light source. 

Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vakoc in view of Maida in view of Parker.
Regarding claim 6, Vakoc does not disclose further comprising a proximal circulator and a distal circulator disposed on the first fiber optic cable between the interrogator and the amplifier. Parker, in the same field of endeavor, however, discloses the limitation. (Parker, Figs 1-3 and  ¶0026;  In the forward path the amplifier module 14, 16 18 comprises a first circulator 22… the second port of the optical circulator is connected via an optical fiber to the input of an optical amplifier 24, such as an optical fiber amplifier like an erbium doped fiber amplifier (EDFA). The optical amplifier 24 acts to amplify the power of the incoming pulses received from the optical circulator, and then feeds them along a length of fiber via a band pass filter 26, to a first port of a second optical circulator 28) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Vakoc with the known technique of providing a proximal circulator and a distal circulator disposed on the first fiber optic cable between the interrogator and the amplifier, as taught by Parker, in order to provide optical signal sensing repeater functionality. (Parker, ¶0001)
Regarding claim 7, Parker discloses further comprising an erbium doped fiber amplifier (EDFA) disposed between the proximal circulator and the distal circulator on a third fiber optic cable. (Parker, ¶0026; an optical fiber to the input of an optical amplifier 24, such as an optical fiber amplifier like an erbium doped fiber amplifier (EDFA).)

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vakoc in view of Maida in view of Parker in view of Dong
Regarding claim 8, Parker does not disclose an optical shutter and therefore does not disclose further comprising an optical shutter disposed between the EDFA and the distal circulator on the third fiber optic cable. Dong, however, discloses the limitation. (Dong, Fig. 5 and ¶0042; In addition, a high-speed optical switch or an optical shutter may be utilized after the EDFA 520.) Consequently, at the time of the claimed invention, it would  have been obvious for a person of ordinary skill in the art to implement Parker with the known technique of providing an optical shutter, as taught by Dong, in order to prevent amplified spontaneous emission (ASE) power of the amplifier from getting into the sensing fiber. (Dong, Fig. 5 and ¶0042)
Claim(s)11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Vakoc.
Regarding claim 11, Parker does not disclose further comprising a pump laser connected to the amplifier by a third fiber optic cable. Vakoc, however, discloses the limitation.( Vakoc,  Fig. 37A-37C and ¶0243; the light from the pump source 2062(2) is coupled to the second input/output port of the second WDM coupler 2060(2) and propagates to the amplifier 2012(2).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Parker with the known technique of a pump laser connected to the amplifier by a third fiber optic cable, as taught by Vakoc, in order to provide an incoming light source to the optical fiber. (Vakoc,¶0243)
Regarding claim 12, Parker discloses further comprising a second amplifier disposed on a fourth fiber optic cable that connects the proximal circulator to the distal circulator. (Parker, Fig. 3 and ¶0028; as an optical fiber amplifier like an erbium doped fiber amplifier 32,)
Regarding claim 13, Vakoc discloses a second pump laser connected to the second amplifier by a fifth fiber optic cable. (Vakoc, Figs. 37A-37C and ¶0246; …pump light from the pump source 2050(2) is split by the splitter 2014(2) and provided to the four amplifiers...)      
Regarding claim 15, Parker discloses a distributed acoustic system (DAS) (Parker, Figs. 1-4 and Abstract; The optical fiber sensing system is one selected from the group including an optical fiber distributed acoustic sensor (DAS))
comprising: an interrogator; (Parker, Fig. 1 and ¶0024; a sensor pulse source and backscatter and/or reflections signal processor apparatus 12,)
a proximal circulator connected to the interrogator by a first fiber optic cable; (Parker, Figs 1 and 2 and ¶0026;  In the forward path the amplifier module 14… comprises a first circulator 22,)
a downhole fiber connected to the proximal circulator; (Parker, Figs. 1 and 3 and ¶0015; arrangements are particularly advantageous for downhole sensing applications; ¶0034; …where the extended range optical fiber sensor is being used in a downhole application…)
an amplifier disposed on the first fiber optic cable; (Parker, Fig. 2 and ¶0026; the second port of the optical circulator is connected via an optical fiber to the input of an optical amplifier 24, such as an optical fiber amplifier like an erbium doped fiber amplifier (EDFA). The optical amplifier 24 acts to amplify the power of the incoming pulses received from the optical circulator,)
Parker does not disclose and a pump laser connected to the amplifier. Vakoc, however, discloses the limitation.( Vakoc,  Fig. 37A-37C and ¶0243; the light from the pump source 2062(2) is coupled to the second input/output port of the second WDM coupler 2060(2) and propagates to the amplifier 2012(2).) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter to implement Parker with the known technique of a pump laser connected to the amplifier, as taught by Vakoc, in order to provide an incoming light source to the optical fiber. (Vakoc,¶0243)

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Vakoc in view of Dong.
Regarding claim 14,  wherein the pump laser and the second pump laser are a Raman Pump. While Vakoc discloses a pump source, Vakoc does not specifically disclose the pump is a Raman Pump. Dong, in the same field of endeavor, however, discloses the limitation. (Dong, ¶0071; The Raman pump laser launches a strong CW pump laser beam into the main fiber trunk) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Vakoc with the known technique of providing a Raman pump, as taught by Dong, in order to implement Vakoc’s teaching of employing a pump light source. 

Claim(s) 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Vakoc in view of Maida.
Regarding claim 16, Parker does not specifically disclose further comprising a second fiber optic cable that connects the proximal circulator to the interrogator. Maida, in the same field of endeavor, however discloses the limitation. (Maida, Fig. 2 and Col. 4, Line 52-Col. 5, Line 8; The reflected signal is then directed out through a port of the circulator to a second and separate return optic fiber cable 101b) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Parker with the known technique of providing a second fiber optic cable that connects the proximal circulator to the interrogator, as taught by Maida, in order to provide a separate return optical path to minimize the effect on noise on the reflected signals. (Maida, Col. 5, Lines 9-33)

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Vakoc in view of Maida in view of Dong
Regarding claim 17, Maida does not discloses further comprising a second amplifier disposed on the second fiber optic cable. Dong, in the same field of endeavor, however, discloses the limitation. (Dong, Fig.1 and ¶0026; erbium-doped fiber amplifier or EDFA 122) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Maida with the known technique of providing a second amplifier disposed on the second fiber optic cable, as taught by Dong, in order to amplify the reflected signal provided to the light detector. (Dong, Fig.1)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 14-15 and 18 of U.S. Patent No. 11,326,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are obvious combinations of the limitations of the claims of the ‘936 patent.
Claim Numbers of the Instant Application
Claim Numbers of USP 11,326,936
1


1) A distributed acoustic system (DAS) comprising: an interrogator; 


an amplifier connected to the interrogator by a first fiber optic cable;  a pump laser connected to the amplifier by a second fiber optic cable; 









and a downhole fiber connected to the amplifier.
Claim 14, which depends from Claim 13 which depend from claim 11.

11) A distributed acoustic system (DAS) comprising: an interrogator;


13) ... further comprising two optical amplifiers disposed in series in the umbilical line that are each connected to individual Raman Pumps by individual pump laser fibers...
14) The DAS of claim 13, wherein the two optical amplifiers are connected to a Raman Pump by a pump laser fiber.

11) … a downhole fiber attached to the umbilical line at the end opposite the interrogator…
2
14
3
14
4
14
5
14
6
14
7
14 in view of 15
8
14 in view of 15 in view of 5
9




9)  A distributed acoustic system (DAS) comprising: an interrogator; a proximal circulator connected to the interrogator by a first fiber optic cable; a distal circulator connected to the proximal circulator by a second fiber optic cable;


 



and a downhole fiber connected to the distal circulator.
Claim 5, which depend from claim 4, which depends from claim 3, which depends form claim 2 which depends from claim 5

1)  A distributed acoustic system (DAS) comprising: an interrogator comprising: a proximal circulator; a distal circulator connected to the proximal circulator by a first fiber optic cable; and a second fiber optic cable connecting the proximal circulator and the distal circulator…

… a downhole fiber attached to the umbilical line at the end opposite the interrogator…

10
5
11
5 in view of 14
12
5 in view of 14
13
5 in view of 14
14
5 in view of 14
15

15. A distributed acoustic system (DAS) comprising: an interrogator; a proximal circulator connected to the interrogator by a first fiber optic cable; 

a downhole fiber connected to the proximal circulator; 


an amplifier disposed on the first fiber optic cable; 





and a pump laser connected to the amplifier.
5 in view of 14

1)  A distributed acoustic system (DAS) comprising: an interrogator comprising: a proximal circulator; 

… a downhole fiber attached to the umbilical line at the end opposite the interrogator…

2) … further comprising an erbium doped fiber amplifier (EDFA) disposed between the proximal circulator and the distal circulator on the second fiber optic cable.

14) … wherein the two optical amplifiers are connected to a Raman Pump by a pump laser fiber…
16
5 in view of 14
17
5 in view of 14 in view of 18
18
5 in view of 14 in view of 18
19
5 in view of 14 in view of 18
20
5 in view of 14 in view of 18


Allowable Subject Matter
Claims 18-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
The following is a statement of reasons for the indication of allowable subject matter:  the non-commonly prior art of record does not disclose the claim 18 limitations, “The DAS of claim 17, wherein the second amplifier is connected to the amplifier by a third fiber optic cable,” nor the claim 19 limitations, “. The DAS of claim 17, further comprising a second pump laser connected to the second amplifier.” 
Claim 20 depends from claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687